DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Upon further consideration with respect to the Interview Summary mailed March 3, 2022, no double patenting rejection is made over U.S. Patent Nos. 10,765,722, 10,493,124, 10,028,995, and 9,220,745 because these patents do not claim angiotensin II in acetate salt form.

Claims 31-48 and 50-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,096,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claim 27 recites a method of treating a human subject having septic shock or distributive shock, comprising (a) administering synthetic human Angiotensin II (SEQ ID NO. 1) to the human subject at an initial rate of about 20 ng/kg/min; and (b) titrating the rate down to a rate sufficient to achieve or maintain a target mean arterial pressure of greater than or equal to about 65 mmHg; wherein the Angiotensin II is in the form of an acetate salt, and wherein the Angiotensin II is administered in a parenteral composition comprising aqueous sodium chloride, sodium hydroxide, and hydrochloric acid, and wherein the parenteral composition has a pH of about 5.5. Patented claim 3 
With respect to claims 32, 34-36, and 38-47 patented claims 2, 4-5, 12, and 14-23 recite the same limitations, respectively.
With respect to claim 33, the claimed range about 1.25 ng/kg/min overlaps with the range recited in patented claim 2. Therefore, claim 33 is prima facie obvious over the patented claim.
With respect to claims 51-58 patented claims 2, 5, 13-14, 19-20, and 22-23 recite the same limitations, respectively.

Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,096,983, as applied to claims 31-48 and 50-59 above, in further view of Pramanick et al. (“Excipient Selection in Parenteral Formulation Development,” Pharma Times - Vol. 45 - No. 3 - March 2013, pp. 65-77). Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 27 requires that the angiotensin II acetate is administered in a parenteral composition comprising aqueous sodium chloride, sodium hydroxide, and hydrochloric acid, and wherein the parenteral composition has a pH of about 5.5. 
The patented claims do not require that the composition also includes mannitol.
 Pramanick et al. teach that is the most commonly and widely used excipient in the lyophilized products (p. 66, col 1). 
It would have been obvious to prepare the patented composition in lyophilized form for storage prior to parenteral administration and to add mannitol  as a bulking agent according to Pramanick  et al., satisfying all of the limitations of claim 49. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of products has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" product in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654